 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUIZ FOOD PRODUCTS, INC., a                       No. 1:18-cv-00317-DAD-EPG
     California Corporation,
12
                        Plaintiff,
13                                                     ORDER CLOSING CASE FOLLOWING
            v.                                         STIPULATION OF DISMISSAL WITHOUT
14                                                     PREJUDICE
     RUSSELL MEIGS, an individual, AMY
15   LOEWUS, an individual, INDUSTRIAL                 (Doc. No. 22)
     BAKERY TECHNICAL SERVICE, LLC,
16   a Colorado Corporation, and DOES 1
     through 10, inclusive,
17
                        Defendants.
18

19

20          On October 31, 2018, the parties filed a joint stipulation dismissing this action without

21   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). (Doc. No. 22.)

22          Under Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without a court order if he or

23   she files “a stipulation of dismissal signed by all parties who have appeared.” In light of the

24   voluntary dismissal signed by all parties who have appeared, this action has terminated, see Fed.

25   R. Civ. P. 41(a)(1)(A)(ii), and has been dismissed without prejudice.

26          The parties also request that the court retain jurisdiction to enforce the terms of their

27   settlement agreement. (Doc. No. 22 at 4.) Federal courts may, within their discretion, retain

28   jurisdiction over settlement agreements reached out of court. See Kokkonen v. Guardian Life Ins.
                                                       1
 1   Co. of Am., 511 U.S. 375, 381 (1994). The decision to retain jurisdiction is discretionary and not

 2   mandatory. See HM Elec., Inc. v. R.F. Techs., Inc., No. 12-cv-2884-BAS-MDD, 2016 WL

 3   4063806, at *1 (S.D. Cal. Feb. 17, 2016). The court will retain jurisdiction here to interpret and

 4   enforce the terms of the settlement agreement in light of the future actions anticipated pursuant to

 5   that agreement.

 6          Pursuant to the parties’ stipulation dismissing this case pursuant to Rule 41(a)(1)(A)(ii),

 7   the Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:     November 1, 2018
10                                                          UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
